NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 15 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HAJI FOFANA,                                    No.    20-72373

                Petitioner,                     Agency No. A078-675-778

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      Haji Fofana, a native and citizen of Sierra Leone, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the BIA’s denial of a motion to reopen. Mohammed v.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying Fofana’s motion to reopen to

apply for asylum and related relief as numerically barred and untimely, where it

was the second such motion and was filed more than nine years after the order of

removal became final, and where Fofana did not establish that a statutory or

regulatory exception applies to excuse the time and number limitations. See

8 U.S.C. § 1229a(c)(7)(A), (C)(i)-(ii); 8 C.F.R. § 1003.2(c)(3); Chandra v. Holder,

751 F.3d 1034, 1036-37 (9th Cir. 2014) (an applicant may not rely solely on a

change in personal circumstances in order to demonstrate changed country

conditions); Almaraz v. Holder, 608 F.3d 638, 640 (9th Cir. 2010) (“Thus, even if

a change in personal circumstances is sufficient to file a successive asylum petition

. . . a change in country conditions must still be demonstrated if the accompanying

motion to reopen is untimely.”).

      In light of this disposition, we need not reach Fofana’s contentions regarding

prima facie eligibility. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir.

2004) (courts and agencies are not required to decide issues unnecessary to the

results they reach).

      PETITION FOR REVIEW DENIED.




                                          2                                    20-72373